MEMORANDUM OF DECISION.
Alleging fraud and breach of contract in connection with the sale of the principal asset of a closely-held corporation, the plaintiffs sought approval of attachments and trustee process against property of the defendants. M.R.Civ.P. 4A, 4B. The Superior Court, Cumberland County, denied the motion. We review only for clear error or the abuse of discretion, DiPietro v. Casco Northern Bank, 490 A.2d 215, 218 (Me., 1985); Bowman v. Dussault, 425 A.2d 1325, 1328 (Me.1981), and we find none here.
The entry is:
Judgment affirmed.
All concurring.